Citation Nr: 9912645	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel



REMAND

The veteran had active service from September 1965 to August 
1969 and from March 1971 to April 1975.  The regional office 
(RO) denied service connection for PTSD in a May 1992 rating 
decision.  That disallowance of the claim became final when 
the veteran failed to perfect an appeal from the decision 
within one year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  In December 1996, the Board 
remanded this matter for further development, including 
verification from the U.S. Army & Joint Services 
Environmental Support Group (ESG), now the United States 
Armed Services Center for Research of Unit Records 
(USASCRUS), of the stressors to which the veteran claims he 
was exposed.  The record contains no indication that the RO 
attempted to verify the claimed stressors through the 
USASCRUS.

Effective November 7, 1996, regulations concerning the 
evaluation of mental disorders were revised.  As part of the 
revision, a subjective standard for the definition of a 
stressor was adopted, as provided by the American Psychiatric 
Association's Diagnostic and Statistical Manual IV (DSM-IV).  
The supplemental statement of the case dated in March 1998 
indicates that the RO denied the veteran's claim using the 
former, objective standard.  In addition, both the March and 
June 1998 supplemental statements of the case indicate that 
the RO utilized the wrong standard in assessing whether new 
and material evidence had been submitted to reopen the 
veteran's claim.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) has held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand order.  It is error for the Board 
to fail to insure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Furthermore, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that, when there has been a change in 
an applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders which were pending on 
November 7, 1996, it well be necessary to determine whether 
the amended regulations or the previously existing 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is pending, 
two sequential steps must be taken.  First, it must be 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the more 
favorable provision must be applied to the facts of the case.

Therefore, this matter must again be REMANDED to the RO for 
the following action:

1.  The RO should attempt to verify 
through the USASCRUS the alleged stressor 
events recounted by the veteran. If the 
record does not contain adequate 
information to refer to the USASCRUR for 
stressor verification, the reason for the 
failure to refer the matter to the 
USASCRUR should be noted in the record.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO should 
determine if new and material evidence 
has been received to reopen the veteran's 
claim utilizing the standard contained in 
38 C.F.R. § 3.156 (1998).  In so doing, 
the RO should apply the definition of a 
stressor contained in DSM-IV.  If the RO 
determines that new and material evidence 
has been received, the claim should be 
reopened, and the RO should readjudicate 
the claim based on a review of the entire 
record, after a determination is made 
whether the claim is well grounded.  See 
Winters v. West, 12 Vet App 203 (1999) 
(en banc).  

3. If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
If the RO determines that no new and 
material evidence has been submitted to 
reopen the claim, the supplemental 
statement of the case should advise the 
veteran of the type of evidence necessary 
to reopen the claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



